--------------------------------------------------------------------------------


Exclusive Purchase Option Agreement


by and among


Jiangshan Greenworld Photoelectricity Consulting Co., Ltd.


Zhejiang Joinan Lighting Co., Ltd.


 and


The Shareholders of Zhejiang Joinan Lighting Co., Ltd.


May 6, 2011


 
 

--------------------------------------------------------------------------------

 
 
Exclusive Purchase Option Agreement



Exclusive Purchase Option Agreement


This Exclusive Purchase Option Agreement (the “Agreement”) is entered into on
May 6, 2011 by and among the following parties.


(1)
Jiangshan Greenworld Photoelectricity Consulting Co., Ltd. (hereinafter called
“Party A”), a wholly foreign owned enterprise registered in China with its
registered address at 18-3, Xing Gong Seventh Road, Shangyu, Jiangshan and its
legal representative named Liu Chuanling ;



(2)
Zhejiang Joinan Lighting Co., Ltd. (hereinafter called “Party B”), an enterprise
duly registered in China with its registered address at 18, Xing Gong Seventh
Road, Shangyu, Jiangshan and its legal representative named Zhu Jiangtu; and



(3)
All Shareholders of Zhejiang Joinan Lighting Co., Ltd. (hereinafter collectively
called “Shareholders”), as follows:



Name of the
Shareholders
 
Shareholding
Ratio %
   
Contribution
   
ID Card No.
 
Contact
Address
Lixia Wang
    45 %     1,350,000     360424197404070010    
Jiangtu Zhu
    27 %     810,000     320311196611111277    
Huanyong Wang
    20 %     600,000     332624196308020032    
Tianhui Liu
    8 %     240,000     362133197612023333    



Party A, Party B, and Shareholders are hereinafter from time to time,
collectively, referred to as the “Parties”, and each of them is hereinafter from
time to time referred to as a “Party”; the individual Shareholders are
hereinafter from time to time referred to as a “Shareholder”.  The equity
interests in Party B held by each Shareholder or any shareholder now existing or
hereafter acquired is hereinafter from time to time referred to as the “Equity
Interests” or “Equity”.


WHEREAS:


1.
Party A, a wholly foreign-owned enterprise incorporated under the laws of the
People’s Republic of China (the “PRC”), which engages in photoelectricity
technical and enterprise management consulting;



2.
Party B, a domestic limited liability company incorporated under PRC laws and
licensed by Jiangshan Administration for Industry and Commerce, engages in the
business of manufacture and sales of lighting facilities and variable voltage
variable frequency inverter, as well as their components, import and export
goods;

 
 
1

--------------------------------------------------------------------------------

 
 
Exclusive Purchase Option Agreement



3.
As of the date of this Agreement, Party B’s registered capital is RMB 3,000,000
and the structure of the shareholdings owned by Shareholders in Party B are set
forth above;



4.
To secure the performance of the obligations assumed by Party B and the
Shareholders under this Agreement, the Shareholders agree to pledge all their
equity in Party B to Party A, and have executed an Equity Pledge Agreement on
the date of the execution date of this Agreement with respect thereto
(collectively called as the “Equity Pledge Agreements” or respectively as
“Individual Equity Pledge Agreement”).



NOW, THEREFORE, the Parties through mutual negotiations hereby enter into this
Agreement with respect of the exclusive purchase option right:


1.
The Grant and Exercise of Purchase Option



1.1
Each Shareholder hereby irrevocably grants to Party A an exclusive purchase
right, exercisable at any time by Party A or any third party designated by Party
A, to purchase all or part of such Shareholder's Equity Interests in Party B,
subject to the PRC laws and regulations. In the case that Shareholders increase
or reduce their Equity Interests in Party B within the term of this Agreement,
the exclusive purchase option as provided above shall be automatically expanded
(in the case of an increase) or reduced (in the case of a reduction) to cover
all or part of the Equity Interests owned by Shareholders in Party B after such
increase or reduction is completed. The Shareholders hereby agree that, without
Party A's prior written consent, apart from Party A or any third party
designated by Party A, no other person or entity shall have the right to
purchase such Equity Interests. Each of the Shareholders shall transfer his
Equity Interests in Party B to Party A or Party A's designee in accordance with
his shareholding proportion of such Equity Interests at any time when Party A
selects to purchase all or a portion of the Equity Interests. Party B hereby
irrevocably consents to such grant by such Shareholders to Party A.



1.2
Party B hereby irrevocably grants to Party A an exclusive purchase option,
exercisable at any time by Party A or any third party designated by Party A, to
acquire or all or substantially all of Party B’s assets, subject to the PRC laws
and regulations. Party B hereby agrees that, without Party A’s prior written
consent, apart from Party A or any third party designated by Party A, no other
person or entity shall have the right to purchase such assets. The Shareholders
hereby irrevocably consent to such grant by Party B to Party A.



1.3
For the purpose of this Agreement, a “third party” or a “person” may be a
natural person, company, partnership, enterprise, trust agency or other
non-corporate entity.



1.4
To the extent permitted under the PRC laws and regulations, Party A shall
determine at any time and at its own discretion to exercise such exclusive right
to (i) purchase the Equity Interests as provided in Section 1.1 by a written
notice to the applicable Shareholder(s) specifying the amount of equity to be
purchased (hereinafter referred to as “Equity Transfer”) or (ii) purchase all or
substantially all of Party B’s assets as provided in Section 1.2 (hereinafter
referred to as “Assets Transfer”) by a written notice to Party B (each referred
to as "Exercise Notice").

 
 
2

--------------------------------------------------------------------------------

 
 
Exclusive Purchase Option Agreement



1.5
Within thirty (30) days of the receipt of the Exercise Notice, the applicable
Shareholder(s) and Party B shall execute a share/asset transfer agreement and
other documents with Party A pursuant to the principles set forth in this
Agreement, in such form as Party A may reasonably request (collectively, the
"Transfer Documents"), necessary to effect the respective transfer of equity or
assets to Party A (or any eligible party designated by Party A), and shall
unconditionally assist Party A to obtain all approvals, permits, registrations,
filings and other procedures necessary to effect the Equity Transfer or Assets
Transfer.



1.6
The Parties agree that, unless otherwise required under the PRC laws and
regulations, the transaction price for the Equity Transfer or the Assets
Transfer hereunder, as applicable, shall be one dollar.



1.7
The consideration paid by Party A to the Shareholders, net of any tax paid by
the Shareholders on such consideration, for the Equity Transfer (the
“Consideration of Equity Transfer”) shall be the cancellation of all or a part
of the Shareholders debt owing under the Loan Agreement, and such cancellation
shall, in proportion to the proportion of the Shareholders’ Equity Interests
purchased,  satisfy their repayment obligations under the Loan Agreement signed
by and between Party A and the Shareholders on the date of the execution date of
this Agreement (the “Loan Agreement”);



The consideration paid by Party A to Party B, net of any tax paid by Party B on
such consideration, for the Asset Transfer (the “Consideration of Assets
Transfer”) hereunder shall be allocated to the Shareholders to the largest
extent as permitted by PRC laws and regulations, through an allocation proposal
by which the Consideration of Assets Transfer is transferred to the
Shareholders. The Shareholders shall then immediately fulfill their payment
obligations under the Loan Agreement by using the allocated Consideration of
Assets Transfer. Party B shall give full cooperation to such allocation;
 
And if the Consideration of Equity Transfer or Assets Transfer is more than the
total principal under the Loan Agreement due to the requirement by the then
applicable law or any other reasons, the excess shall be deemed as loan interest
of the loan to the largest extent being permitted by PRC Laws, and be paid to
Party A by the Shareholders together with loan principal. In the event there is
a premium in excess of the permitted Interest as provided in the Loan Agreement
between the Shareholders and Party A, the Shareholders shall unconditionally
return such premium to Party A within three (3) days the Shareholders receive
such payment.
 
 
3

--------------------------------------------------------------------------------

 


Exclusive Purchase Option Agreement



2.
Representations and Warranties



2.1
Each Party hereto represents and warrants to the other Parties that: (1) it has
all the necessary rights, powers and authorizations to enter into this Agreement
and perform its duties and obligations hereunder; (2) it has obtained the
written consents with respect to the execution and implementation of this
Agreement from each of the relevant third parties, if any; and (3) the execution
or performance of this Agreement shall not violate or conflict with the terms of
any other contracts or agreements to which it is a party.



2.2
Each Shareholder hereby represents and warrants to Party A that: (1) each
Shareholder is the legally registered shareholder of Party B and has paid full
amount of registered capital in Party B as required to be contributed by such
Shareholder under the PRC laws and regulations; (2) Except for the Equity Pledge
Agreement executed among the Parties, neither Shareholder has created any other
mortgage, pledge, secured interests or other form of debt liabilities over the
Equity Interests held by such Shareholder; and (3) neither Shareholder has
transferred to any third party (and entered into any agreement in respect
of)  such Equity Interests.



2.3
Party B hereto represents and warrants to Party A that: (1) it is a limited
liability company duly registered and validly existing under the PRC laws and
regulations; and (2) its business operations are in compliance with applicable
laws and regulations of the PRC in all material respects and it has received all
of the required permits and approvals which are necessary for maintaining its
ordinary operations.



3.
Obligations of Party B and all Shareholders



The Parties further agree as follows:


3.1
Before Party A has acquired all the equity/assets of Party B by exercising the
exclusive purchase option provided hereunder, Party B represents and warrants to
Party A:



 
(a)
without Party A’s prior written consent, Party B shall not supplement or amend
the Articles of Association or rules of Party B or its subsidiaries which are
owned or controlled by Party B (the “Subsidiaries”) in any manner, nor shall it
increase or decrease the registered capital or change the shareholding structure
of aforesaid entities in any manner;

 
(b)
Party B shall prudently and effectively maintain its business operations
according to good financial and business standards so as to maintain or increase
the value of its assets;

 
(c)
Party B shall not transfer, mortgage or otherwise dispose of the lawful rights
and interests to and in its and any Subsidiary’s assets or incomes, nor shall it
encumber its own and any Subsidiary’s assets and income in any way that would
affect Party A’s security interests unless as required for the business
operation of Party B or upon prior written consent by Party A;

 
 
4

--------------------------------------------------------------------------------

 
 
Exclusive Purchase Option Agreement



 
(d)
Party B and any Subsidiary shall not incur or succeed to any debts or
liabilities without Party A’s prior written consent;

 
(e)
without Party A’s prior written consent, Party B and any Subsidiary shall not
enter into any material contract (exceeding RMB 1,000,000 in value);

 
(f)
without Party A’s prior written consent, Party B and any Subsidiary shall not
provide any loans or guaranty (exceeding RMB 1,000,000 in value) to or receive
borrowings (exceeding RMB 1,000,000 in value) from, any third party;

 
(g)
upon Party A’s request, Party B shall provide Party A with all information
regarding Party B and any Subsidiary’s business operation and financial
condition;

 
(h)
Party B shall purchase insurance from insurance companies in such amounts and
categories as customary in the region among companies doing similar business and
having similar assets;

 
(i)
without Party A’s prior written consent,  Party B and any Subsidiary shall not
establish any new subsidiary, acquire or consolidate with any third party, or
invest in any third party;

 
(j)
Party B shall promptly notify Party A of any pending or threatened lawsuit,
arbitration or administrative dispute which involves Party B’s and any
Subsidiary’s assets, business or incomes, and take positive measures against
aforesaid lawsuits, arbitrations or administrative dispute;

 
(k)
without Party A’s prior written consent, Party B and any Subsidiary shall not
distribute any dividends to the shareholders in any manner, and, upon Party A’s
request, shall promptly distribute all distributable dividends to the
shareholders of Party B;

 
(l)
without Party A’s prior written consent, Party B shall not commit any act or
omission that would materially affect Party B’s assets, business or liabilities;

 
(m)
upon Party A’s request, Party B shall promptly and unconditionally transfer its
assets to Party A or its designated third party as permitted by PRC laws and
regulations; and

 
(n)
Party B shall strictly comply with the provisions of this Agreement, and
efficiently perform its obligations hereunder, and shall be prohibited from
committing any act or omission which may affect the validity or enforceability
of this Agreement.



3.2
Before Party A has acquired all the equity/assets of Party B by exercising the
exclusive purchase option provided hereunder, each Shareholder represents and
warrants to Party A:



 
(a)
apart from relevant provisions in each of the Equity Pledge Agreements, without
Party A’s prior written consent, each Shareholder shall not individually or
collectively transfer, sell, pledge, mortgage or otherwise dispose of such
Shareholder’s Equity Interests in Party B; nor shall any Shareholder place or
allow encumbrances on such Shareholder’s Equity Interests that would affect
Party A’s interest hereunder and thereunder;

 
 
5

--------------------------------------------------------------------------------

 
 
Exclusive Purchase Option Agreement



 
(b)
without Party A’s prior written consent, each Shareholder shall not engage in
any business or operation which is in competition with Party B, any Subsidiaries
and Party A, nor shall any Shareholder invest in or work for any company or
entity which is in competition with Party B, any Subsidiaries and Party A;

 
(c)
without Party A’s prior written consent, each Shareholder shall not supplement
or amend the Articles of Association or Rules of Party B in any manner, nor to
increase or decrease its registered capital or change the shareholding structure
in any manner;

 
(d)
without Party A’s prior written consent, each Shareholder shall not take action
to cause a Shareholders’ meeting for the purpose of or to approve resolutions
for the dissolution, liquidation and change of legal form of Party B, and any
Subsidiaries;

 
(e)
each Shareholder shall not take action to cause a Shareholders’ meeting for the
purpose of or to approve resolutions for any profit distribution proposal, or
accept such distributed dividend without Party A’s written consent; upon Party
A’s request, the Shareholders shall promptly approve for the profit distribution
proposal, and accept such distributed dividend;

 
(f)
upon Party A’s request, each Shareholder shall provide Party A with all
information regarding Party B’s business operation and financial condition;

 
(g)
each Shareholder shall not incur or succeed to any debts or liabilities which
may adversely affect its Equity Interests in Party B without Party A’s prior
written consent, nor shall it enter into any Equity transfer agreement or
intention letter with any third party;

 
(h)
each Shareholder shall appoint, and appoint only, the candidates nominated by
Party A to the board of directors and supervisor office of Party B, and shall
not replace such candidates without Party A’s prior written consent;

 
(i)
each Shareholder shall guarantee that the shareholder’s meeting and directors in
Party B’s board appointed by itself will not approve any establishment of new
subsidiary, any acquisition of, any consolidation with, or any investment in any
third party without Party A’s prior written consent;

 
(j)
each Shareholder shall promptly notify Party A of any pending or threatened
lawsuit, arbitration or administrative dispute which involve Party B’s assets,
business or incomes, and take all positive measures against aforesaid lawsuits,
arbitrations or administrative dispute;

 
(k)
without Party A’s prior written consent, each Shareholder shall not commit any
conduct that would adversely affect Party B’s assets, business or liabilities;

 
(l)
to the extent permitted by the PRC laws and regulations, and at any time upon
Party A’s request, each Shareholder shall promptly and unconditionally transfer
their Equity Interests in Party B to Party A or a third party designated by
Party A, and waive their preemptive rights with respect to such transfer;

 
(m)
each Shareholder shall guarantee that the shareholder’s meeting and directors of
Party B appointed by itself approve the necessary resolutions in respect of the
Equity Transfer or Assets Transfer in this Agreement;

 
(n)
each Shareholder shall make every effort to cause Party B to perform the
obligations of Section  3.1 of this Agreement; and

 
 
6

--------------------------------------------------------------------------------

 
 
Exclusive Purchase Option Agreement



 
(o)
each Shareholder shall strictly comply with the provisions of this Agreement,
and efficiently perform its obligations hereunder, and shall be prohibited from
committing any conduct which may affect the validity or enforceability of this
Agreement.



3.3
The Shareholders shall, to the extent permitted by applicable laws, guarantee
Party B's operational term (including the circumstance of change of business
terms) to be extended to equal to the operational term of Party A approved by
the relevant authorities (including the circumstance of change of business
terms).



4.
Guaranty of this Agreement



To secure the performance of the obligations assumed by the Shareholders and
Party B hereunder, the Shareholders agree to pledge all their Equity (including
any increased Equity owned by the Shareholders within the term of this
Agreement) in  Party B to Party A, and the Parties agree to execute Equity
Pledge Agreement with respect thereto.


5.
Taxes and Fees



The Parties shall pay, in accordance with relevant PRC laws and regulations,
their respective taxes arising from Equity or Assets Transfer and related
registration formalities and other charges during the transactions contemplated
herein. Party A shall pay the taxes and charges which shall be payable by Party
B arising from Equity Transfer and related registration formalities, if the
consideration of Equity Transfer is lower than, or equal to the total principal
under the Loan Agreement.


6.
Assignment of Agreement



6.1
Party B and the Shareholders shall not transfer their rights and obligations
under this Agreement to any third party without the prior written consent of
Party A.



6.2
Each Shareholder and Party B agree that Party A shall have the right to transfer
any or all of its rights and obligations under this Agreement to any third party
upon five (5)–days written notice to such Shareholder(s) and Party B, without
approval by such Shareholder or Party B.



7.
Events of Default



7.1
Any violation of any provision hereof, incomplete performance of any obligation
provided hereunder, any misrepresentation made hereunder, material concealment
or omission of any material fact or failure to perform any covenants provided
hereunder by any Party shall constitute an event of default. The defaulting
Party shall assume all the legal liabilities pursuant to the applicable PRC laws
and regulations.

 
 
7

--------------------------------------------------------------------------------

 
 
Exclusive Purchase Option Agreement



7.2
In the event of default by Party B or Shareholders, Party A shall be entitled to
exercise the pledgee’s right under the Equity Pledge Agreement in the event
that  Party B and Shareholders commit an event of default and fail to redress
such default within ten (10) days upon receipt of written notification from
Party A.



8.
Effectiveness, Modification and Cancellation



8.1
This Agreement shall be effective upon the execution hereof by all Parties
hereto and shall be terminated after the completion of Party A’s acquisition of
the Shareholders’ Equity or all of the assets of Party B by exercising its
exclusive purchase option provided herein.



8.2
The modification of or amendment to this Agreement shall not be effective unless
a written agreement is signed by the Parties.



8.3
This Agreement shall not be terminated or canceled unless a written agreement is
signed by the Parties, provided Party A may, by giving a thirty (30) days prior
notice to the other Parties hereto, terminate this Agreement.



9.
Confidentiality



9.1
The negotiation, execution and articles of this Agreement and any information,
documents, data and all other materials (herein “Confidential Information”)
arising out of the implementation of this Agreement shall be kept in strict
confidence by the Parties. Without the written approval by the other Parties,
none of the Parties shall disclose any Confidential Information to any third
party, but the following shall not be considered to be “Confidential
Information”:



 
(a)
The materials that are known by the general public (but not including the
materials disclosed by each party receiving the materials in breach of this
Agreement); or

 
(b)
The materials required to be disclosed subject to the applicable laws or the
rules or provisions of any stock exchange.



The materials may be disclosed by each Party to its legal or financial
consultant relating to the transaction of this Agreement, provided that this
legal or financial consultant shall comply with the confidentiality provisions
set forth in this Section. The disclosure of the Confidential Information by
staff or employed institution of any Party shall be deemed as the disclosure of
such Confidential Information by such Party, and such Party shall bear the
liabilities for breaching the Agreement.


9.2
If this Agreement is terminated or becomes invalid or unenforceable, the
validity and enforceability of Article 9 shall not be affected or impaired.

 
 
8

--------------------------------------------------------------------------------

 
 
Exclusive Purchase Option Agreement



10.
Force Majeure



10.1
An event of Force Majeure means an event that could not be foreseen, and could
not be avoided and overcome, which includes among other things, but without
limitation, acts of nature (such as earthquake, flood or fire), government acts,
strikes or riots;



10.2
If an event of Force Majeure occurs, any of the Parties who is prevented from
performing its obligations under this Agreement by an event of Force Majeure
shall notify the other Parties without delay and within fifteen (15) days of the
event provide detailed information about and notarized documents evidencing the
event and take all reasonable means to minimize or remove the negative effects
of Force Majeure on the other Parties, and shall not assume the liabilities for
breaching this Agreement.  While the Force Majeure is continuing, the Party
alleging breach may suspect its performance.  The Parties shall keep on
performing this Agreement after the event of Force Majeure disappears.



11.
Applicable Law and Disputes Resolution



11.1
The execution, validity, construing and performance of this Agreement and the
disputes resolution under this Agreement shall be governed by the laws and
regulations of the PRC.



11.2
The Parties shall strive to settle any dispute arising from or in connection
with this Agreement through friendly consultation. In case no settlement can be
reached through consultation within thirty (30) days after such dispute is
raised, each party can submit such matter to China International Economic and
Trade Arbitration Commission for arbitration in accordance with its rules. The
arbitration shall take place in Beijing and the proceedings shall be conducted
in English. The arbitration award shall be final, conclusive and binding upon
the Parties.



12.
Miscellaneous



12.1
Entire Agreement.   The Parties acknowledge that this Agreement constitutes the
entire agreement of the Parties with respect to the subject matters therein and
supersedes and replaces all prior or contemporaneous oral or written agreements
and understandings.



12.2
Successors.  This Agreement shall bind and benefit any successors of each Party
and the transferees permitted hereunder with the same rights and obligations as
if such successors or transferees were the original parties hereof.



12.3
Notice.  Any notice required to be given or delivered to the Parties hereunder
shall be in writing and delivered to the address as indicated below or such
other address or as such party may designate, in writing, from time to time. All
notices shall be deemed to have been given or delivered upon by personal
delivery, fax and registered mail. It shall be deemed to be delivered upon: (1)
registered air mail: five (5) business days after deposit in the mail; (2)
personal delivery or delivery by fax: two (2) business days after transmission.
If the notice is delivered by fax, it should be confirmed by original through
registered air mail or personal delivery.

 
 
9

--------------------------------------------------------------------------------

 
 
Exclusive Purchase Option Agreement



Party A
Contact person: Liu Chuanling
Address: 18-3, Xing Gong Seventh Road, Shangyu, Jiangshan
Tel:
Fax:


Party B
Contact person: Yang Xiaowen
Address: 18, Xing Gong Seventh Road, Shangyu, Jiangshan
Tel: 0570-4352001
Fax:0570-4352000


The Representative designated by the Shareholders
Contact person: Liu Tianhui
Address:  18, Xing Gong Seventh Road, Shangyu, Jiangshan
Tel:
Fax:


12.4
Severability.  If any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
portions shall not in any way be affected or impaired thereby. In such event,
the Parties shall use best efforts to negotiate, in good faith, a substitute,
valid and enforceable provision or agreement which effects the parties original
intention to the largest extent.


 
12.5
Copies.  This Agreement is executed in six (6) copies with each of the person
for signing this Agreement holding one copy, and each of the copy shall be
equally valid and authentic.

 
[Signature page follows]
 
 
10

--------------------------------------------------------------------------------

 
 
Exclusive Purchase Option Agreement



IN WITNESS THEREFORE, the parties hereof have caused this Agreement to be
executed and delivered as of the date first written above.


Party A 


Jiangshan Greenworld Photoelectricity Consulting Co., Ltd.


Legal Representative: Liu Chuanling


Signature & Seal: ____________________


Party B


Zhejiang Joinan Lighting Co., Ltd.


Legal Representative: Zhu Jiangtu


Signature & Seal: ______________________


Shareholders of Zhejiang Joinan Lighting Co., Ltd.


Wang Lixia: ______________________


Zhu Jiangtu: ______________________


Wang Huanyong: ______________________


Liu Tianhui: ______________________


 
11

--------------------------------------------------------------------------------

 
 